DETAILED ACTION
In this Office Action, amended claims 1-3 and 5-6, original claim 4, and new claims 7-9 filed on September 5th, 2019 were evaluated on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non- English application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 and 5 are objected to because of the following informalities:  
Claim 3, lines 2-6 “wherein upon determining that the pressure pulse wave is stable and it is determined that the state of contact is normal, and upon determining that the degree of .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the feature amount" in the claim limitation “calculate, for each time segment determined using the feature amount, a degree of reliability indicating how accurately the chronological blood pressure data indicates blood pressure values, based on the feature amount”.  There is insufficient antecedent basis for this limitation in the claim. The claim recites that the processor is configured to extract “one or more feature amounts”. In the case where multiple feature amounts are extracted, it is unclear which feature amount is “the feature amount”. As a result, the scope of the claim is indefinite. 
Further regarding claim 1, the limitation “for each time segment determined using the feature amount” renders the claim indefinite. It is unclear how a time segment is being “determined using the feature amount”. As best understood, the feature amount is a numerical value representing a quality or characteristic of the pressure pulse wave during a particular time segment. Therefore, a feature amount 
Claim 4 has a similar recitation of the term “the feature amount” with insufficient antecedent basis and recites the limitation “for each time segment using the feature amount”. As a result, claim 4 is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the claim limitation will be read as if it were written “calculate, for each time segment during which a feature amount is extracted, a degree of reliability indicating how accurately the chronological blood pressure data indicates blood pressure values, based on at least one feature amount”. 
Regarding claim 2, the claim limitation “wherein the processor is programmed to: extract at least one feature amount…” renders the claim indefinite. It is unclear from the way the claim is written whether the “at least one feature amount” extracted is the same “feature amounts” extracted from the chronological blood pressure data in claim 1. Additionally, in the case that the “at least one feature amount” extracted in claim 2 differ from the “feature amounts” extracted in claim 1, it is unclear what the at least one feature amount is being extracted from. Clarification is requested. 
Claim 5 similarly has a recitation of “wherein the processor is programmed to: extract at least one feature amount…” followed by “a stability feature amount”, “a sensor contact feature amount”, and “a similarity degree feature amount”, wherein it is unclear if the “feature amount” is the same “feature amounts” recited in claim 1. As a result, claim 5 is similarly rejected under 35 U.S.C. 112(b).
	For purposes of examination, the claim will be read as if it were written “wherein the processor is programmed to: extract at least one feature amount of the chronological blood pressure data”.
Further regarding claim 2, the claim recites the limitation "the at least one feature amount" in the claim limitation “calculate the degree of reliability based on the at least one feature amount”.  There 
	Claim 5 has a similar recitation of “calculate the degree of reliability based on the at least one feature amount” wherein it is unclear what feature amount(s) is the “at least one feature amount”. As a result, claim 5 is similarly rejected under 35 U.S.C. 112(b). 
	For purposes of examination, the claim limitation will be read as if it were written “calculate the degree of reliability based on at least one feature amount”. 
	Regarding claim 5, the claim recites the limitation "for each channel", “all channels”, in the claim limitation “calculating, for each channel, an amount of change in a DC component of a tomogram from a prior heartbeat, and adding together the amounts of change for all channels”.  There is insufficient antecedent basis for these limitation in the claim. As a result, it is unclear what channels the term “each channel” and “all channels” is referring to, rendering the scope of the claim indefinite. 
	For purposes of examination, the claim limitation will be read as if it were written “calculating, for each channel of the blood pressure meter from which chronological blood pressure data is obtained, an amount of change in a DC component of a tomogram from a prior heartbeat, and adding together the amounts of change for all channels”.  
	Further regarding claim 5, the claim limitation “the sensor contact state being calculated based on three feature amounts, namely a channel in which an output value of an AC component of a tomogram reaches a maximum” renders the claim indefinite. It is unclear how “a channel” (which is understood to be the means through which a signal is transmitted) may be a “feature amount” (which is understood to be a numerical value). Clarification is requested. 

	Further regarding claim 5, the claim limitations “an amplitude difference in AC components among several adjacent channels in both direction” and “an amplitude difference in DC components among several adjacent channels in both directions” rend the claim indefinite. It is unclear how a singular “amplitude difference” may be calculated from “several adjacent channels in both directions”, as each channel is understood to have a unique signal (and therefore have unique amplitude differences with the output value of the channel at which the AC component of the tomogram reaches a local maximum). 
	Regarding claim 5, the claim recites the limitation "AC computer”, in the claim limitation “in which the output value of the AC computer of the tomogram reaches a maximum”.  There is insufficient antecedent basis for these limitation in the claim. As a result, it is unclear what channels the term “AC computer” the claim is referring to, rendering the scope of the claim indefinite.
	For purposes of examination, the term “AC computer” will be read as if it were written “AC component” to be consistent with previous claim limitations. 
	Regarding clam 6, the preamble “A non-transitory computer readable storage medium storing instructions causing a computer to function as the blood pressure measurement apparatus” renders the claim indefinite. It is unclear how a “computer readable storage medium storing instructions” may cause a computer to function as an apparatus. As a result, the scope of the claim is indefinite. 
	Claims 7-9 have a similar preamble and are similarly rejected under 35 U.S.C. 112(b). 
	For purposes of examination, the preamble will be read as if it were written “A non-transitory computer readable storage medium storing instructions causing a computer to perform the functions of the blood pressure measurement apparatus”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 4 follows. 
STEP 1: Regarding claim 4, the claim recites a blood pressure measuring method. Thus, the claim is directed to a method, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating a degree of reliability indicating how accurately the chronological blood pressure data indicates blood pressure values sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. Besides the abstract idea, the claim recites the method steps of obtaining chronological blood pressure data by detecting a pressure pulse wave using one or more sensors, and extracting one or more feature amounts from the blood pressure data. These claim elements fail to recite any additional element or a 
Consideration of the additional method steps elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites obtaining blood pressure data, and extracting feature amounts from the data. Obtaining blood pressure data from a pressure pulse wave using a sensor is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the obtaining and extracting steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and processing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of 
	Claim 1 recites an apparatus for performing the method claim 4, and recites the additional elements of a blood pressure meter to obtain the blood pressure data, and a processor programed to perform the steps of extracting feature amounts and the Abstract Idea. The blood pressure meter used to obtain chronological blood pressure data is a generic device, and does not impose any meaningful limitation on the machine used to perform the Abstract Idea. Furthermore, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Therefore, claim 1 fails to add additional elements that cause the blood pressure device to amount to significantly more than the exception itself. 
	Dependent claims 2-3 and 5 also fail to add additional elements that integrate the judicial exception into a practical application. Claims 2 and 5 recite limitations to the extraction of feature amounts and is merely insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Claim 3 recites additional limitations to the Abstract Idea. The calculation of a degree of reliability in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
	Claims 6, 7, 8, and 9 recite a non-transitory computer readable storage for performing the function of claims 1, 2, 3, and 5 respectively. As previously stated, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Therefore, claims 6-9 fail to add additional elements that cause the blood pressure device to amount to significantly more than the exception itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The claims are generally directed towards: A blood pressure measurement apparatus comprising: 
a blood pressure meter configured to obtain chronological blood pressure data including a blood pressure value for each heartbeat by detecting a pressure pulse wave using one or more sensors; and 
a processor programmed to:
extract one or more feature amounts of the chronological blood pressure data; and 
calculate, for each time segment determined using the feature amount, a degree of reliability indicating how accurately the chronological blood pressure data indicates blood pressure values, based on the feature amount.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futatsuyama et al. (JP 2014230713 A – cited by applicant), referred to hereafter as Futatsuyama. Examiner note: the Futatsuyama reference is in Japanese. As a result, paragraph number cited in this Office Action refer to the Espacenet English translation provided with the Action. 

extract one or more feature amounts of the chronological blood pressure data (paragraph 0049 – “aspect of the feature”); and calculate, for each time segment determined using the feature amount, a degree of reliability indicating how accurately the chronological blood pressure data indicates blood pressure values, based on the feature amount (paragraph 0053).
Claim 4 recites a method using the same structural elements recited in claim 1 to measure blood pressure. Therefore, the above cited sections of Futatsuyama disclose a method comprising the steps recited in claim 4. 
Regarding claim 2, the Futatsuyama teaches the blood pressure measurement apparatus according to claim 1. Furthermore, Futatsuyama teaches determining a reliability condition (C3), which is used to determine the degree of reliability that corresponds to whether or not a sensor is in a state of contact with the measurement site (paragraph 0042; Figure 8). Therefore, Futatsuyama teaches the processor programmed to: extract at least one feature amount among a stability feature amount indicating whether or not the pressure pulse wave is stable, a sensor contact state feature amount indicating whether or not a state of contact between the one or more sensors and a measurement site is normal, and a similarity degree feature amount indicating a degree of similarity between the pressure pulse wave at a measurement start time and the pressure pulse wave at a desired measurement time, and calculate the degree of reliability based on the at least one feature amount (paragraph 0042).
Regarding claim 3, Futatsuyama teaches that if one reliability condition is not met, then the blood pressure reliability will be considered low and displayed on the display unit (paragraph 0045). Therefore, if all conditions are met (including the sensor contact condition described in paragraph 0042), 
Claims 6 and 7 recite a non-transitory computer readable storage medium storing instructions to function as the blood pressure apparatus according to claims 1 and 2 respectively. Futatsuyama discloses that the processor (Figure 1; element 9) is configured by a computer to execute the processing of the blood pressure apparatus (paragraph 0019). Therefore, Futatsuyama teaches all of the elements of claims 6 and 7. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Futatsuyama (JP 2014230713 A – cited by applicant), as applied to claim 1, in view of Cheong et al. (US 20170011210 A1), referred to hereafter as Cheong.
Regarding claim 3 and 8, Futatsuyama teaches that if one reliability condition is not met, then the blood pressure reliability will be considered low and displayed on the display unit (paragraph 0045). Therefore, if all conditions are met (including the sensor contact condition described in paragraph 0042), then the degree of reliability of the time segment would be considered high. As a result, Futatsuyama teaches that when the state of contact is normal the processor is programmed to set the degree of reliability for that time segment as being high. However, Futatsuyama does not teach determining that pressure pulse wave is stable, or a degree of similarity is greater than a threshold value, and does not teach determining a reliability for a time segment is high using those two characteristics.
Cheong teaches a method of determining a similarity feature amount indicating a degree of similarity between a pulse wave at a desired measurement time and a pre-stored signal pattern (paragraph 1746 and 1749). The degree of similarity may be compared to a threshold value (i.e. percent similarity) to determine whether or not a biometric measuring device is properly attached and suitable for measurement (paragraph 1749).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futatsuyama to include the processor configured to calculate a similarity degree feature amount, and compare the similarity degree feature amount to a threshold value in order to determine degree of reliability, as taught by Cheong. Doing so would provide the device of Futatsuyama with another method for determining the reliability of a blood pressure measurement, making the reliability determination more robust, and would simply constitute combining prior art elements according to known methods to yield predictable results.

Cheong further discloses a method of determining the attachment state of a biometric measurement device by calculating the direct current (DC) component level of a pulse wave signal (paragraph 1743). Depending on the DC level of the pulse wave, the pulse wave may be determined as being properly attached, detached or incompletely attached (paragraph 1743). This determination is functionally equivalent to the applicant’s determination of whether or not the pulse pressure wave is stable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futatsuyama in view of Cheong to further include the method of determining pulse pressure stability, as taught by Cheong, and using this determination when setting the degree of reliability. Doing so would provide the device of Futatsuyama with another method for determining the reliability of a blood pressure measurement, making the reliability determination more robust, and would simply constitute combining prior art elements according to known methods to yield predictable results.
Claim 8 recites a non-transitory computer readable storage medium storing instructions to function as the blood pressure apparatus according to claim 3. Futatsuyama discloses that the processor (Figure 1; element 9) is configured by a computer to execute the processing of the blood pressure apparatus (paragraph 0019). Therefore, Futatsuyama in view of Cheong teaches all of the elements of claim 8.
Regarding claim 5, Futatsuyama teaches the blood pressure measurement apparatus according to claim 1. Furthermore, Futatsuyama teaches the processor being programmed to extract at least a sensor contact state feature amount, and calculate the degree of reliability based on the at least one 
Cheong teaches a method of determining a similarity feature amount indicating a degree of similarity between a pulse wave at a desired measurement time and a pre-stored signal pattern (paragraph 1746 and 1749). This may be used to determine whether or not a biometric measuring device is properly attached (paragraph 1749).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futatsuyama to include the processor configured to calculate a similarity degree feature amount, and use the similarity degree feature amount to calculate the degree of reliability. Doing so would provide the device of Futatsuyama with another method for determining the reliability of a blood pressure measurement, and would simply constitute combining prior art elements according to known methods to yield predictable results. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Albadawi et al. (US 20160360984 A1) teaches a method for using PPG signal shape to assess the quality of a pulse signal (Figure 4);
Morris et al. (US 20160287110 A1) teaches a wearable pulse sensing device comprising a method of determining signal reliability based off a plurality of pulse wave signals (Figure 7);
Takashaki et al. (US 20160113588 A1) teaches a method of detecting a sensor contact state based on a change in the DC component of a pulse wave signal (Abstract);
Tamada (US 20130165780 A1) teaches a blood pressure measurement apparatus comprising a method (Figure 7) for determining the reliability of a blood pressure measurement;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791